Citation Nr: 0921499	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-42 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of a shrapnel wound to the left 
lower extremity (aside from arthritis of the left knee with 
limitation of motion), to include a scar and nerve 
involvement.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from June 1965 to June 1969, to include active duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for the 
residuals of a shrapnel injury to the left knee and assigned 
a 10 percent rating.  The Veteran appeals for a higher 
initial rating.  

The claim was before the Board previously, and was remanded 
in December 2007 for further evidentiary development.  All 
actions required by this remand have been accomplished.  
Pursuant to the Board's grant of service connection for 
arthritis of the left knee with limitation of motion in its 
December 2007 decision, the RO assigned a separate 30 percent 
rating for these residuals of the shell fragment wound at 
issue.  The Veteran has not appealed the assignment of the 30 
percent rating or its effective date.   


FINDINGS OF FACT

1.  The Veteran sustained an in-service puncture wound to the 
left knee during a mortar attack; a treatment note reflects 
that he had full range of motion of the knee with minimal 
tenderness and was returned to duty in 3 days.  

2.  Aside from arthritis of the left knee with limitation of 
motion, which is separately rated at 30 percent and is not on 
appeal, the Veteran's shell fragment injury to the left knee 
is manifested by pain and underlying soft tissue damage; 
there is no underlying muscle injury but there is tenderness 
in the area of the scar due to a distal saphenous nerve 
injury.  

2.  The Veteran's residuals of a shell fragment wound to the 
left knee are not productive of marked interference with 
employment, nor have they necessitated frequent 
hospitalization.  


CONCLUSION OF LAW

The criteria for an initial or staged disability rating in 
excess of 10 percent for residuals of a shrapnel wound to the 
left lower extremity (aside from arthritis and limitation of 
motion), to include a scar and saphenous nerve injury, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7; 38 C.F.R. § 4.118, Diagnostic Code 7804; 38 C.F.R. 
§ 4.124a, Diagnostic Code 8527 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the Veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  While not required, it 
is noted that in this instance that VA requested the claimant 
to provide any evidence in his possession that pertains to 
the claim.  See 38 C.F.R. § 3.159.   

In addition, the Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

The Veteran did receive information as to what was required 
in order to receive a higher evaluation for his residuals of 
a left knee injury and he was informed about the information 
and evidence that VA will seek to provide and the information 
and evidence he is expected to provide.  This information was 
provided to the Veteran after the initial denial of service 
connection, and was associated with a statement of the case 
which specifically addressed the claim for a higher rating.  
This statement of the case (SOC) re-adjudicated the claim, 
curing any defect as to information which was not provided 
prior to initial unfavorable actions.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Furthermore, post-
decisional documentation set forth the criteria used in 
establishing a higher disability evaluation for the claimed 
condition (see rating decision incorporated and associated 
with the issuance/re-adjudication in the September 2005 SOC, 
and a March 2008 VCAA letter followed by an August 2008 
supplemental statement of the case).  Id.

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
mandates a greater degree of specificity of the notice of the 
information and evidence required to substantiate a claim for 
an increased rating.  However, the present appeal involves 
the issue of a higher initial rating, not a claim for an 
increased rating.  In Dingess v. Nicholson, 19 Vet. App. 473, 
490-491 (2006), the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. 5103(a), notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  Also see Dunlap v. Nicholson, 21 Vet. App. 
112, 116-117 (2007).  In Dunlap, the Court held that when VA 
has granted a service connection claim and the veteran 
thereafter in his notice of disagreement challenges the 
rating assigned, as here, a duty to provide VCAA notification 
as to the higher rating issue does no attach because the 
higher rating challenge does not technically constitute a 
"claim," which would trigger VCAA notice duties.  Dunlap, 
supra, at 117 (holding that "[w]hen [the claimant] filed his 
notice of disagreement after his service-connection award, 
his claim had been more than substantiated, and section 
5103(a) [notice] was no longer required").  In line with the 
reasoning set forth in these judicial decisions, the notice 
requirements addressed by the Court in Vasquez-Flores, supra, 
do not apply to an initial rating claim such as the one now 
on appeal to the Board.

Information was provided to how disability rating or 
effective date is established should the claim be granted 
(Dingess requirements). Dingess, supra.  The Veteran has not 
alleged that he has been prejudiced by the timing of this or 
any other notice, and the record does not show that the 
Veteran has been prejudiced in the processing of his claim by 
VA adjudicators.  See Shinseki v. Sanders, No. 07-1209 (U.S. 
April 21, 2009).    

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
and clinical reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
Board notes that the Veteran was provided two thorough VA 
examinations that are adequate for rating purposes.  See 
38 C.F.R. §§ 3.326, 3.327.  There is no further duty to 
provide an examination.




Applicable Legal Criteria - Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from 
the filing of the claim forward, if the evidence suggests 
that such a rating would be appropriate.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the Government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  While a layperson 
is permitted to provide observations, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The Veteran is currently in receipt of a 10 percent 
evaluation for residuals of a shrapnel injury to his left 
knee other than arthritis of the knee with limitation of 
motion, which is separately rated at 30 percent.  The service 
treatment records show that he sustained a puncture wound to 
his left knee during a mortar attack.  A treatment record 
shows that he had full range of motion of the knee with 
minimal tenderness and was returned to duty in 3 days.  In a 
March 2004 rating decision, service connection for a tender 
shell fragment wound scar.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  The Veteran contends that his residuals of a 
shell fragment wound to the left knee are more disabling than 
currently evaluated.  

The Veteran was first examined by VA in December 2003, which 
revealed a scar over the medial aspect of the left knee that 
was consistent with a shrapnel injury.  There was 
hypersensitivity in the scar area, but there was no impact on 
range of motion or stability of the knee.  The Veteran was, 
at that time, diagnosed with residuals of a shrapnel injury, 
to include a very slight injury to the saphenous nerve.  
Arthritis was also assessed in the knee.  As noted above, in 
its December 2007 decision, the Board granted service 
connection for left knee arthritis secondary to the shell 
fragment injury.  The RO subsequently effectuated that 
decision, and assigned a 30 percent rating.  Thus, arthritis 
of the knee with limitation of motion is separately rated at 
30 percent; this rating is not on appeal.   

The Veteran has had an additional examination in April 2008, 
which revealed a 1cm wide/2cm long shell fragment wound scar 
in the left knee region that did have adherence to underlying 
tissue.  There was some underlying soft tissue damage noted 
but it was specifically determined that there was no 
underlying muscle injury.  As there is no muscle injury, the 
provisions of 38 C.F.R. § 4.56 and 4.73 relating to the 
rating of muscle injuries are not applicable.  Regarding 
tenderness at the injury site, the examiner felt that "the 
tenderness in the scar is at least as likely as not due to 
distal saphenous nerve injury."  That is, the soft tissue 
derangement, adherence, and pain which constituted the chief 
symptoms of the shrapnel injury, were related to a saphenous 
nerve injury in the left knee.  

Thus, in rating the current claim, the Board will not 
consider the separate and non-contested orthopedic rating, 
focusing on the manifestation of the specific soft tissue 
injury stemming from the shrapnel wound.  In so doing, the 
Board notes the rating criteria under Diagnostic Code 7804 
allows for a maximum 10 percent schedular rating to be 
assigned when there is a scar present which is tender on 
palpation.  The pain and tenderness in this case has not been 
linked to the scar specifically.  Indeed, the most recent VA 
examination determined that the injury to the saphenous nerve 
was the principal source of the Veteran's pain and 
tenderness.  Accordingly, a rating under Diagnostic Code 8527 
is most appropriate.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8527.  Under this code, a maximum schedular 10 percent rating 
is assigned for injury to the saphenous nerve.  Id.  As this 
is the case, to include the preponderance of the evidence 
showing that the only source of the pain and tenderness is 
the saphenous nerve injury, the Veteran is currently in 
receipt of the maximum schedular rating for this injury.  

With respect to the scar and saphenous nerve injury at issue, 
the Board is cognizant of Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994), which states that it is possible for a veteran 
to have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes.  However, the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  That is pyramiding or 
the evaluation of the same disability, or the same 
manifestation of a disability (here pain and tenderness) 
under different diagnostic codes is to be avoided when rating 
a veteran's service-connected disabilities.  38 C.F.R. § 
4.14.
Moreover, as noted above, it is apparent here that the source 
of the Veteran's pain and tenderness in the left knee is the 
saphenous nerve injury and not the scar itself.  
Thus, separate ratings under Diagnostic Code 7804 (scar) and 
8527 (saphenous nerve) are not warranted.  

The Veteran is currently voluntarily retired, and he is in 
receipt of a total disability evaluation based on individual 
unemployability (TDIU).  While he is found to be unemployable 
due to the combination of his service-connected disabilities, 
there is nothing in the record that suggests that his left 
knee scar and saphenous nerve injury results in marked 
industrial impairment.  Moreover, the Veteran has not 
required hospitalization for his scar and nerve damage in the 
left knee, and the disability is not so unique as to fall 
outside of the norm.  As such, a remand for referral to the 
Director of VA's Compensation and Pension Service for 
consideration of an extraschedular rating is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of a shrapnel wound to the left knee 
(aside from arthritis with limitation of motion), to include 
a scar and minor saphenous nerve injury, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


